DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

claim 1's recitation of "calculation means" in line 12 (while the Applicant's specification filed on 06/30/2020 discusses "calculation means" in [0010 – 12 and 24] no actual structure is provided); and 
claim 22's recitation of "individual adjusting means" in line 5 (see bolts 5 and [00 40–41] of the Applicant's specification filed on 06/30/2020 ). 
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18–22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18's recitation of "a calculation means" is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the specification fails to s provide corresponding structure that performs the claimed function. Therefore, in addition to being indefinite (see rejection below in the following section), claim 18's recitation of "a calculation means" also lacks an adequate written description because an indefinite, unbounded functional limitation covers all ways of performing the function and indicates that the inventor has not provided sufficient disclosure to show possession of the invention (see MPEP 2163.04 (VI)). 
Claims 19 – 21 fail to remedy the above deficiencies  and rejected for the same reasons via their dependency on claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18–22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 18–22, claim 18 recites the "extruded films" (plural) and "stretched films" in line 2 but the remaining limitations inconsistently recite reference a "film" (singular). This is indefinite because one of ordinary skill in the art is unable to ascertain which of the plural films the Applicant intended to reference. Further, the inconsistent recitation of "the film" in claim 18's line 2 and "the extruded film" line 13. Each subsequent recitation of "the film" or "the extruded film" throughout the remaining dependent claims are rejected for the same reasons. 
Claims 19 – 21 are rejected for the same reasons via their dependency on claim 18.
Claim 22 is rejected for the same reasons via its incorporation of the method of claim 18.
Regarding claim 18, the phrase "in particular" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase, i.e., "stretched films, " are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 19 – 21 are rejected for the same reasons via their dependency on claim 18.
Claim 22 is rejected for the same reasons via its incorporation of the method of claim 18.
Claim 18 recites "each of both edges" in line 2. This limitation lacks antecedent basis. Additionally or alternatively, one of ordinary skill in the art would understand that a film can have any number of edges. If a film is circular it will have one edge. If the film is rectangular it will have four edges. One of ordinary skill in the art is unable to ascertain which of the potential multiple edges of a film the Applicant intended to reference.
Claim 18 recites "the longitudinal transport direction of the film" in line 3. The recitation of "the longitudinal transport direction" lacks antecedent basis. 
Claims 19 – 21 are rejected for the same reasons via their dependency on claim 18.
Claim 22 is rejected for the same reasons via its incorporation of the method of claim 18.
Regarding claim 18, the phrase "in particular" in line 5 renders the claim indefinite because it is unclear whether the limitations following the phrase, i.e., " continuously detecting the lateral position of one respective edge of the neck-in portion of the film, " are part of the claimed invention.  See MPEP § 2173.05(d).
The Examiner recommends removing ", preferably continuously detecting the lateral position of one respective edge of the neck-in portion of the film," to overcome this rejection. Please also consider the ramifications of antecedent basis and subsequent limitations.
Claims 19 – 21 are rejected for the same reasons via their dependency on claim 18.
Claim 22 is rejected for the same reasons via its incorporation of the method of claim 18.
As to claim 18, this claim recites "the lateral position" in line 5. This limitation lacks antecedent basis.
Claims 19 – 21 are rejected for the same reasons via their dependency on claim 18.
Claim 22 is rejected for the same reasons via its incorporation of the method of claim 18.

As to claim 18, this claim recites "one respective edge of the neck-in portion of the film" in lines 5 – 6. One of ordinary skill in the art is unable to ascertain whether the Applicant intended to the recitation of " one respective edge" in line 5 to reference one of the "both edges of the film" in recited in line 2 (because those edges are associated with the film and not necessarily the neck-in portion) or some other edges. If the latter, the recitation of "one respective edge" lacks antecedent basis. 
Claims 19 – 21 are rejected for the same reasons via their dependency on claim 18.
Claim 22 is rejected for the same reasons via its incorporation of the method of claim 18.
As to claim 18, this claim recites "a respective lateral position" in line 11. One of ordinary skill in the art is unable to ascertain whether the Applicant intended to reference "the lateral position" recited in claim 5 or other lateral positions at the neck-in portion.
Claims 19 – 21 are rejected for the same reasons via their dependency on claim 18.
Claim 22 is rejected for the same reasons via its incorporation of the method of claim 18.
As to claim 18, this claim recites "the basis" in line 11. This limitation lacks antecedent basis
Claims 19 – 21 are rejected for the same reasons via their dependency on claim 18.
Claim 22 is rejected for the same reasons via its incorporation of the method of claim 18.
As to claim 18, this claim recites "the edges of the neck-in portion of the film" in line 12. Given the great uncertainty surrounded this limitation, this recitation is indefinite for the same reasons identified above.
Claims 19 – 21 are rejected for the same reasons via their dependency on claim 18.
Claim 22 is rejected for the same reasons via its incorporation of the method of claim 18.
Claim 18 recites "calculation means." The recitation of “calculation means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Applicant's specification filed on 06/30/2020 discusses "calculation means" in [0010 – 12 and 24]; however, no actual structure is provided The specification lacks a structure for the "calculation means." Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 19 – 21 are rejected for the same reasons via their dependency on claim 18.
Claim 22 is rejected for the same reasons via its incorporation of the method of claim 18.
As to claim 18, this claim recites "at least one lateral position of the extrusion lip" in lines 13 – 14. One of ordinary skill in the art is unable to ascertain whether this at least one lateral position is the same at least one lateral position recited in line 10 or a different lateral position at the extrusion lip.
Claims 19 – 21 are rejected for the same reasons via their dependency on claim 18.
Claim 22 is rejected for the same reasons via its incorporation of the method of claim 18.
As to claim 18, this claim recites "the border region" in line 14. This limitation lacks antecedent basis. 
Claims 19 – 21 are rejected for the same reasons via their dependency on claim 18.
Claim 22 is rejected for the same reasons via its incorporation of the method of claim 18.
As to claim 18, this claim recites "the first and/or second lateral side of the film" in line 14. These limitations lack antecedent basis. 
Claims 19 – 21 are rejected for the same reasons via their dependency on claim 18.
Claim 22 is rejected for the same reasons via its incorporation of the method of claim 18.
As to claim 18, this claim recites "the lateral position of the mark at the neck-in portion." No antecedent basis exists the neck-in portion for a "lateral position" or a "mark." 
Claims 19 – 21 are rejected for the same reasons via their dependency on claim 18.
Claim 22 is rejected for the same reasons via its incorporation of the method of claim 18.
As to claim 19, this claim is indefinite for the following reasons:
The recitation of  " determining the width of Fad the film along the first line on the basis of the two lateral positions of the edges of the neck-in portion of the film" in lines 2 – 3 is unintelligible to one of ordinary skill in the art. (bold and italics added) 
The recitation of "the width" in line 2 lacks antecedent basis. 
The recitation of "of Fad the film" in line 2 is indefinite because one of ordinary skill in the art is unable to ascertain what "of Fad" means. 
The recitation of "the two lateral positions of the edges of the neck-in portion" is indefinite in view of the ambiguities in claim 18 identified above.  the phrase "preferably" in line 6 renders the claim indefinite because it is unclear whether the limitations following the phrase, i.e., " considering a width of an opening of the extrusion lip, " are part of the claimed invention.  See MPEP § 2173.05(d).
The Examiner recommends removing " preferably taking into account a width of an opening of the extrusion lip" to overcome this rejection. 
Concerns surrounding "the basis" in line 5 are equally concerning as that identified above.
Regarding claim 20, the phrase "preferably" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase, i.e., " an equation defining a relationship between at least one lateral position at the extrusion lip and a respective lateral position at the neck-in portion for a reference film having a specific width and thickness at the extrusion lip," are part of the claimed invention.  See MPEP § 2173.05(d). 
The Examiner recommends removing " , preferably an equation defining a relationship between at least one lateral position at the extrusion lip and a respective lateral position at the neck-in portion for a reference film having a specific width and thickness at the extrusion lip, " to overcome this rejection. Please also consider the ramifications of antecedent basis and subsequent limitations.
Regarding claim 20, the phrase "wherein preferably" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase, i.e., " the functional relationship is defined for a specific material of the extruded film," are part of the claimed invention.  See MPEP § 2173.05(d).
The Examiner recommends removing ", wherein preferably the functional relationship is defined for a specific material of the extruded film," to overcome this rejection. Please also consider the ramifications of antecedent basis and subsequent limitations.
Regarding claim 20, the phrase "wherein preferably" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase, i.e., " the functional 
Regarding claim 21, the phrase "wherein preferably" in line 4 renders the claim indefinite because it is unclear whether the limitations following the phrase, i.e., "the second line is at the same position as the first line or at a position spaced apart from the first line preferably downstream in the longitudinal transport direction," are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 21, the recitation " preferably" in line 5 renders the claim indefinite because it is unclear whether the limitations following the phrase, i.e., "downstream in the longitudinal transport direction," are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 recites "the longitudinal transport direction" in lines 5 – 6. This limitation lacks antecedent basis.
Claim 21 recites "the basis" in line 8. This limitation lacks antecedent basis.
Claim 21 recites "the two lateral positions of the edges" in line 8. No antecedent basis exists for to "lateral positions" and plural "edges" of the film. 
Regarding claim 22, the phrase " in particular " in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase, i.e., " for automatically controlling the thickness of extruded films," are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 22 recites "the local width" in line 5. This limitation lacks antecedent basis.
Claim 22 recites "the basis" in line 6. This limitation lacks antecedent basis.
Claim 22 recites "the analysis of the extruded film" in lines 6 – 7. This limitation lacks antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18–22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
"detecting, preferably continuously detecting the lateral position of one respective edge of the neck-in portion of the film, using two edge detectors being arranged along a first line substantially transversal to the longitudinal direction and being spaced from each other by a specific distance…determining the spatial relation between at least one lateral position at the extrusion lip and a respective lateral position at the neck-in portion on the basis of the two lateral positions of the edges of the neck-in portion of the film using a calculation means" in claim 18;
"determining the width of Fad the film along the first line on the basis of the two lateral positions of the edges of the neck-in portion of the film, and determining the spatial relation between the at least one lateral position at the extrusion lip and the respective lateral position at the neck-in portion on the basis of the width of the film along the first line preferably taking into account a width of an opening of the extrusion lip" in claim 19; 
"storing at least one functional relationship, preferably an equation defining a relationship between at least one lateral position at the extrusion lip and a respective lateral position at the neck-in portion for a reference film having a specific width and thickness at the extrusion lip, wherein preferably the functional relationship is defined for a specific material of the extruded film, and correcting the functional relationship on the basis of the two lateral positions of the edges of the neck-in portion of the film or on the basis of the width of the film and determining the spatial relation between at least one lateral position at the extrusion lip and a respective lateral position at the neck-in portion using the corrected functional relationship" in claim 20;
"receiving thickness information of the film along a second line substantially parallel to the first line, wherein preferably the second line is at the same position as the first line or at a position spaced apart from the first line preferably downstream in the longitudinal transport direction" in claim 21;
"receiving thickness information of the film along a second line substantially parallel to the first line, wherein preferably the second line is at the same position as the first line or at a position spaced apart from the first line preferably downstream in the longitudinal transport direction" in claim 22

Claim 18's extruder, extruder lip and detecting, preferably continuously detecting the lateral position of one respective edge of the neck-in portion of the film, using two edge detectors being arranged along a first line substantially transversal to the longitudinal direction and being spaced from each other by a specific distance and creating at least one mark on the extruded film at at least one lateral position at the extrusion lip in the border region of the first and/or second lateral side of the film, and detecting the lateral position of the mark at the neck-in portion. " are well-understood, routine, and conventional within the art. 
This is evidenced by TOYO JP H1177805 (of record) (03-1999) (reference being made to the attached machine translation) TOYO teaches: extruder having a lip (Figure 3, 16) and two edge detectors (12L and 12R; See [0024]’s “The edge end position detection sensors 12R and 12L are fixed, and the position of the edge end of the traveling film 10 is detected by a photoelectric sensor or the like.” ) being arranged along a first line substantially transversal to the longitudinal direction (Figure 1) and being spaced from each other by a specific distance (Figures 1 and 3–4), wherein each one edge detector is configured to detect a lateral portion at the neck in portion (See [0024]’s “The edge end position detection sensors 12R and 12L are fixed, and the position of the edge end of the traveling film 10 is detected by a photoelectric sensor or the like.” And [0026]’s “although the edge end position of the traveling film 10 fluctuates in the width direction, this edge end position is detected every moment by the edge end position detection sensors 12 R and 12 L, and the edge end position data is transmitted to the data processing computer 13 take in.”). 
See also WO 88/09912 made of record on 06/30/2020
Further the detecting, creating, and detecting are insignificant extra-solution activity (see MPEP 2106.05(g)(3)).
Claim 19 provides no additional structure. 
Claim 20's storing and correcting could be mental process or considered something occurring outside of mental process. If the latter, then they constitute  insignificant extra-solution activity (see MPEP 2106.05(g)(3)).
Claim 21's adjusting, receiving, and generating steps do not link the mental process to a tangible result and do not constitute significantly more (see MPEP 2106.05). 
Claim 22's " controlling individual adjusting means for adjusting the local width of respective portions of the extrusion lip of the film extruder on the basis of the analysis of the extruded film." does not amount to more than a recitation of the words "apply it" because the claim recites only the idea of a solution or outcome (see MPEP 2106.05(f)(1))) and generically recites an effect of the judicial exception or claims every mode of accomplishing that effect (see MPEP 2106.05(f)(3))). 
This feature is disclosed by TAMURA JP 2010167584 (of record) (08-2010) (with reference being made to the machine translation made of record on 10/12/2020) TAMURA discloses a gauging instrument (Figure 6's 7) configured to measure a thickness of the film (¶87) along a line (see Figure 6) and a plurality adjusting means (30; [0019–21]; this is consistent with Applicant's ¶39 ) plurality of adjusting means which are capable of adjusting ([0019] and [0026]) the width of respective portions of the extrusion lip of the extruder (via 3b-1; [0018]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18–21 are rejected under 35 U.S.C. 103 as being unpatentable over TAMURA JP 2010167584 (of record) (08-2010) (with reference being made to the machine translation made of record on 06/30/2020) in view of TOYO JP H1177805 (of record) (03-1999) (reference being made to the attached machine translation).
	As to claim 18, TAMURA discloses a method for automatically analyzing extruded films, in particular stretched films, wherein a neck-in portion is formed at each of both edges of the film at a specific distance from an extrusion lip of a film extruder along the longitudinal transport direction of the film, comprising the following steps:

characterized by 
determining the spatial relation between at least one lateral position at the extrusion lip and a respective lateral position at the neck-in portion on the basis of the two lateral positions of the edges of the neck-in portion of the film using a calculation means (¶87), 
creating at least one mark on the extruded film at at least one lateral position at the extrusion lip in the border region of the first and/or second lateral side of the film (¶78), and 
detecting the lateral position of the mark at the neck-in portion (¶86–¶87). 
TAMURA fails to disclose using two edge detectors being arranged along a first line substantially transversal to the longitudinal direction and being spaced from each other by a specific distance.
TOYO teaches using two edge detectors ((12L and 12R; See [0024]’s “The edge end position detection sensors 12R and 12L are fixed, and the position of the edge end of the traveling film 10 is detected by a photoelectric sensor or the like.”)  being arranged along a first line substantially transversal to the longitudinal direction (Figure 1) and and being spaced from each other by a specific distance (Figures 1 and 3–4).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate TOYO’s teachings with TAMURA’s disclosure for the benefit of obtaining an accurate profile of the film’s thickness with reference to the edge of the film (as taught by TOYO at [0027]) to reduce the number of breaks in the film caused by edge thickness defects (as taught TOYO at [0029]).

	As to claim 19. TAMURA and TOYO make obvious the method according to claim 18.
TOYO further teaches determining the width of the film along the first line on the basis of the two lateral positions of the edges of the neck-in portion of the film; and determining the spatial relation between the at least one lateral position at the extrusion lip and the respective lateral position at the neck-in portion on the basis of the width of the film along the first line taking into account a width of an opening of the extrusion lip. (¶26 and 29). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of TOYO into TAMURA's disclosure for the benefit of obtaining an accurate profile of the film’s thickness with reference to the edge of the film (as taught by TOYO at [0027]) to reduce the number of breaks in the film caused by edge thickness defects (as taught TOYO at [0029]).
The obvious combination above together with teachings referenced above are considered to arrive at the limitations of claim 19. 
	As to claim 20. TAMURA and TOYO make obvious the method according to claim 18.
TAMURA teaches obtaining the thickness profile from measured data (¶26) from a measuring device (7 at ¶30), establishing a corresponding relationship between the lip actuators and the width of the film (¶31 and 31) taking into consideration the amount of shrinkage of the neck in portion (¶38–40) and four methods of obtaining the relationship (¶42–45) before describing an improvement of marking (see general disclosure) and, finally, that again establishing a relationship between a particular film and the associated stretching using the TAMURA also discloses storing the relationship (see Figure 5's graphs and ¶85).  	
The obvious combination above together with teachings referenced above are considered to arrive at the limitations of claim 20. 
 As to claim 21. TAMURA and TOYO make obvious the method according to claim 18.
	TAMURA further discloses adjusting the width of respective portions of the extrusion lip of the extruder (¶87), 
receiving thickness information of the film along a second line substantially parallel to the first line (¶86), , and
generating control signals for controlling respective adjusting means of the extruder on the basis of the thickness information and the two lateral positions of the edges of the neck-in portion of the film or the width of the neck-in portion of the film (¶86–87). 
The obvious combination above together with teachings referenced above are considered to arrive at the limitations of claim 21. 
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over TAMURA JP 2010167584 (of record) (08-2010) (with reference being made to the machine translation made of record on 06/30/2020) in view of TOYO JP H1177805 (of record) (03-1999) (reference being made to the attached machine translation).
As to claim 22, TAMURA and TOYO make obvious a method for automatically controlling a film extruder , in particular of stretched films, comprising the steps of: automatically analyzing extruded films according to claim 18 (see rejection to claim 18 above). 
TAMURA discloses controlling individual adjusting means for adjusting the local width of respective portions of the extrusion lip of the film extruder on the basis of the analysis of the extruded film (¶21–23).
The obvious combination above together with teachings referenced above are considered to arrive at the limitations of claim 22. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743